Citation Nr: 1235794	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from April 1957 to July 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010 and September 2011, the Board remanded this issue for additional development.  The requested development has been completed, and the case has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

COPD was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in August 2005 and October 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Service treatment records and all available pertinent post-service medical records have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations and adequate VA medical opinions have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran contends that his current COPD is a result of a motor vehicle accident while in service in February 1959.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service treatment records document that the Veteran was involved in a motor vehicle accident in February 1959 when his jeep went off the road and rolled over.  A February 1959 admission note reports that the Veteran sustained contusions on the left rib cage, right shoulder and the abdomen.  He complained of moderate to severe pain in his left anterior chest with breathing.  The Veteran was discharged in April 1959 with a diagnosis of rupture, traumatic liver; abrasions, left chest; contusion, chest, left and abdomen; hemothorax, traumatic right, secondary to surgery.  He had undergone an exploratory laparotomy and thoracotomy.

A November 1959 hospital note indicates that the Veteran had fallen and hit the right anterior chest and abdomen and developed a golf ball-sized mass.  The diagnosis was an abscess without lymphangitis, right abdominal wall, at the site of previous drainage.

A July 1962 chest X-ray study disclosed that the right costophrenic angle appeared blunted.  This was thought to probably be the result of previous inflammatory reaction within the right lower chest with secondary adhesions.  There was no evidence of active lung disease.

June 1965 and October 1967 chest X-ray studies were normal.  

The remainder of the Veteran's service treatment records are negative for evidence of any pulmonary disorder.  

The Veteran underwent a VA examination in September 2005.  The examination was conducted without review of the Veteran's claims file.  The examiner noted that the Veteran had a collapsed lung in service as a result of a motor vehicle accident.  The Veteran reported that his breathing was worse than it used to be.  He had smoked cigarettes for 30 out of the last 40 years and had at least 1 pack per day and at times 2 packs per day.  Chest X-rays demonstrated no congestive failure, pleural effusion or active infiltrates.  The examiner concluded that the Veteran had moderate obstructive lung disease due to smoking.  This was not a result of his motor vehicle accident while he was in the military.  

The Veteran underwent a VA examination in September 2010 which was conducted by a VA physician's assistant.  The physician's assistant noted that during service the Veteran was diagnosed with traumatic right hemothorax secondary to his liver laceration surgery.  Pleuritic changes were noted on the right chest.  June 1965 and October 1967 chest X-rays were normal.  A July 1969 chest X-ray study noted blunting of the costophrenic angle secondary to adhesions.  A current chest X-ray study demonstrated extensive fibrotic changes bilaterally.  There was no significant interval change in appearance of the chest compared with the September 2005 study.  The VA physician's assistant opined that the Veteran's COPD was not etiologically related to the Veteran's active service.  COPD is a result of complex interplay between clinical and molecular (i.e. genetic) risk factors.  Most epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD.  The physician's assistant noted that the previous VA examiner in September 2005 specifically stated that the Veteran's COPD was not caused by the hemothorax in service but rather by his many years (30+) of smoking.  

The Veteran underwent a VA examination in August 2011.  The examiner, a VA physician, noted that the Veteran sustained significant injuries in a motor vehicle accident while on active duty.  These injuries included a liver laceration and a hemothorax on the right side.  In the intervening years, there was little on the record of his having significant respiratory symptoms that required treatment.  Many years later, he was diagnosed with COPD.  Chest X-ray findings and pulmonary function test results support the diagnosis of COPD.  There is also some evidence of residuals of an old injury that date back to the 1960s on chest X-rays.  However, these findings do not apparently have anything to do with COPD.  These possibly could be related to other lung and respiratory disabilities but the Veteran has not been diagnosed with these.  COPD is a common illness which far and away is most likely caused by cigarette smoking in this country.  The Veteran quit smoking in about 2005 but had smoked at least one pack per day and frequently 2 packs per day for 40 years.  It was much more likely that smoking is the cause of the COPD.  The residuals from his injuries in the service are much less likely to be the cause of his COPD.

Considering the pertinent evidence of record in light of the applicable legal criteria, the Board finds that service connection for COPD is not warranted.

The Board notes that the Veteran's service treatment records show that he was involved in a motor vehicle accident in February 1959 which resulted in a collapsed lung.  However, the service treatment records do not show that he was found to have any pulmonary disorder and chest X-rays were normal  

There is no post-service medical evidence suggesting the presence of any pulmonary disorder until many years following the Veteran's discharge from service.  The first medical evidence of his claimed COPD disability is more than 28 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the record also includes no medical opinion suggesting that the Veteran's COPD is attributable to his active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  To the contrary, the medical opinions in the claims file specifically state that the most likely cause of the Veteran's COPD was his long history of cigarette smoking.  The Board notes that notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.  

As discussed above, VA physicians and a VA physician's assistant have examined the Veteran, reviewed the Veteran's pertinent history, and opined that it is less likely than not that the Veteran's COPD disability was related to his service to include the Veteran's February 1959 motor vehicle accident.  In addition, the examiners ultimately provided adequate rationale for their opinions.  

While the Veteran might sincerely believe that his COPD disability was caused by his service to include his February 1959 motor vehicle accident which resulted in a collapsed lung, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the benefit of the doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for COPD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


